Citation Nr: 0810423	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-29 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1970 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma which, in part, denied the 
veteran's claim of entitlement to service connection for 
PSTD. 

The veteran presented personal testimony before an Acting 
Veterans Law Judge at a Travel Board hearing which was 
conducted at the Muskogee RO in May 2006.  The transcript of 
the hearing is associated with the veteran's VA claims 
folder.

This claim was previously before the Board in November 2006, 
at which time the claim was remanded for additional 
evidentiary development.  In June 2007, the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case (SSOC) which continued to deny the veteran's claim.  
The case has been returned to the Board for further appellate 
proceedings.  

This appeal is REMANDED to the RO via the AMC. 


REMAND

The veteran's May 2006 hearing was conducted by an Acting 
Veterans Law Judge who is deceased.  The Board sent the 
veteran a letter in February 2008, offering her another 
opportunity for a personal hearing.  The veteran has since 
indicated that she desires a Travel Board hearing.  



Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should then schedule the veteran 
for a Travel Board hearing at the RO.  
The veteran should be notified of the 
date, time and place of such a hearing 
by letter mailed to her current 
address of record, with a copy to her 
representative.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

